Citation Nr: 0524077	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  97-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for left arm 
disability.

3.  Entitlement to service connection for bilateral shoulder 
disability.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS) and bilateral hand disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for low back disability, from October 31, 1996, to April 9, 
2001.

6.  Entitlement to an evaluation in excess of 40 percent for 
low back disability, beginning April 10, 2001.

7.  Entitlement to an effective date prior to August 31, 
1997, for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served in the United States Marine Corps from 
June 1963 to November 1971, from August 1973 to May 1975, and 
from November 1975 to February 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board for additional 
development in April 1999 and August 2003.

The issues of entitlement to service connection for left arm 
disability, entitlement to an evaluation in excess of 40 
percent for low back disability, beginning April 10, 2001, 
and entitlement to an effective date prior to August 31, 
1997, for the grant of a TDIU will be addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's current complaints of numbness in both 
hands are attributable to CTS, which was not present in 
service or for several years thereafter, and is not 
etiologically related to the veteran's active military 
service.

2.  The veteran's bilateral knee disability originated during 
his active service.

3.  The veteran's left shoulder disability originated during 
his active service.

4.  The veteran currently has no disability of the right 
shoulder.

5.  For the period from October 31, 1996, to April 9, 2001, 
the veteran's service-connected low back disability was 
manifested by no more than slight limitation of motion of the 
lumbar spine.


CONCLUSIONS OF LAW

1.  CTS was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). 

2.  Bilateral knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

3.  Left shoulder disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  Right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).



5.  For the period from October 31, 1996, to April 9, 2001, 
the criteria for a rating greater than 10 percent for low 
back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession. 

With respect to the service connection and initial rating 
claims decided herein, the Board notes that substantially 
complete claims were received and initially adjudicated prior 
to the enactment of the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121. 

With respect to the claims for service connection for 
bilateral knee disability, bilateral shoulder disability and 
CTS, the veteran was provided the notice required under the 
VCAA and the implementing regulations by letters dated in 
April 2001 and May 2004.  He was given ample time to respond.  
Thereafter, the Appeals Management Center (AMC) readjudicated 
the veteran's claims in December 2004.  With respect to the 
claim for a higher initial rating for low back disability for 
the period from October 31, 1996, to April 9, 2001, the 
veteran was provided the notice required under the VCAA and 
the implementing regulations by supplemental statements of 
the case issued in 2003 and 2004.  He was given ample time to 
respond.  Furthermore, in this case, there is no indication 
or reason to believe that the ultimate decisions of the 
agency of original jurisdiction would have been different had 
the claims not been adjudicated before the veteran was 
provided the notice required by the VCAA and the implementing 
regulations.  Therefore, the Board believes that the agency 
of original jurisdiction properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
error was not prejudicial to the veteran. 

Moreover, with respect to the issues decided herein, all 
pertinent, available evidence has been obtained.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations

Accordingly, the Board will address the merits of these 
claims.  



Analysis

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

With regard to the veteran's claim for service connection for 
CTS, the Board notes that the veteran's service medical 
records are negative for complaints or findings related to 
CTS.  The veteran's complaints of numbness in both hands were 
initially documented several years after his military 
service.  A February 1997 private treatment record notes an 
assessment of possible CTS.  A July 1997 VA examination 
report notes the veteran's complaints of numbness in his 
hands for approximately 7 years.  Electrodiagnostic testing 
revealed bilateral carpal tunnel syndrome.  CTS is not shown 
by the competent medical evidence of record to be related in 
any way to an event during the veteran's military service.  
In fact, a September 2004 VA examination report notes a 
diagnosis of continuing CTS; the examiner opined that the CTS 
was probably not directly related to the veteran's military 
service, because the veteran's symptoms first developed years 
after service, in the 1990s.  The Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  38 U.S.C.A. § 5107(b).

With regard to the veteran's claim for service connection for 
bilateral knee disability, the Board notes that the veteran 
was seen with complaints of knee problems, including pain and 
locking, on various occasions during his military service.  
During a September 1997 personal hearing, the veteran 
testified that he experienced various knee problems, 
including swelling and achiness, beginning during his 
military service and continuing thereafter.  The Board has 
found this testimony to be credible.  In addition, a 
September 2004 VA examination report notes diagnoses of 
chronic synovitis and degenerative arthritis of the knees 
secondary to the veteran's military service.  The examiner 
noted that the veteran's current symptoms were a continuation 
of the symptoms he experienced in service.  No medical 
opinion indicating that the veteran's current disability of 
either knee is not etiologically related to service is of 
record.  Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's bilateral knee disability.

With regard to the veteran's claim for service connection for 
bilateral shoulder disability, the Board notes that the 
veteran was seen with complaints of problems in both 
shoulders, including pain and muscle strain, on various 
occasions during his military service.  Upon VA examination 
in September 1997, range of motion of both shoulders was 
within normal limits.  In addition, X-rays were within normal 
limits.  Upon VA examination in September 2004, the veteran 
reported a history of left trapezius muscle pain since 
service, as well as weakness and fatigue in the left 
shoulder.  He denied any muscle complaints in the right 
shoulder.  He stated that his right and left shoulder joints 
felt fine.  Examination revealed chronic muscle strain of the 
left shoulder only.  The examiner opined that the veteran's 
left shoulder disability was related to his military service, 
and noted that the veteran's current symptoms were a 
continuation of the symptoms he experienced in service. 

With respect to the left shoulder, the September 2004 VA 
examiner noted that the veteran's current disability was 
related to his military service.  No medical opinion 
indicating that the veteran's current left shoulder 
disability is not etiologically related to service is of 
record.  Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's left shoulder disability.  

With respect to the right shoulder, although the veteran did 
complain of and receive treatment for right shoulder 
complaints while in service, service medical records do not 
show that a chronic right shoulder disorder was found.  
Moreover, there is no post-service medical of disability of 
the right shoulder.  Accordingly, service connection is not 
in order for this claimed disability.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.

II.  Higher Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

The Board notes that effective September 23, 2002, and 
effective September 26, 2003, the VA's Ratings Schedule, 38 
C.F.R. Part 4, was amended with regard to evaluating 
disabilities of the spine.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002) and 68 Fed. Reg. 51,454 (August 27, 2003).  
However, the Board notes that the retroactive reach of the 
new regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Therefore, the changes in regulation do not apply to the 
veteran's claim for an initial rating in excess of 10 percent 
for low back disability, from October 31, 1996, to April 9, 
2001.

At the outset, the Board notes that there are no medical 
findings of residuals of a fractured vertebra, or ankylosis 
of any portion of the spine.  Hence, Diagnostic Codes 5285, 
5286 and 5289 are not applicable in the current appeal.  

In this case, the veteran's low back disorder is rated as 10 
percent disabling under Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  Under the applicable criteria, a 
10 percent rating is warranted for slight limitation of 
motion of the lumbar spine; a 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine; and a 
40 percent rating is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5293, a 10 percent rating is warranted 
for mild intervertebral disc syndrome.  A 20 percent rating 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe recurring attacks with intermittent relief.  A 60 
percent rating is warranted when the intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, lumbosacral strain warrants a 10 
percent evaluation if there is characteristic pain on motion.  
A 20 percent evaluation is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine  motion, 
unilateral, in standing position warrants a 20 percent 
rating.  Severe disability with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In this case, a February 1997 VA examination report notes 
that the veteran denied any lower extremity numbness or 
tingling.  Upon examination, gait was normal.  Neurological 
examination was normal.  Range of motion of the back was 
limited to 90 degrees of flexion, 30 degrees of extension, 35 
degrees of lateral extension bilaterally, 75 degrees of 
rotation to the right and 80 degrees of rotation to the left.  
X-rays of the lumbar spine revealed very minimal degenerative 
changes.  In an August 1997 VA Form 9, the veteran stated 
that his back pain occasionally radiated into his legs, 
causing him to limp.  An April 1998 VA Agent Orange 
examination report notes that the configuration, mobility and 
tenderness of the spine were normal.  A June 1999 private 
treatment record notes the veteran's complaints of 
intermittent low back pain.  He reported that once every two 
weeks or so, he had severe tingling of the feet that began 
while laying down; otherwise, he denied paresthesia in the 
lower extremities.  He denied shooting pains, bladder or 
bowel problems, or lower extremity motor loss.  Upon 
examination, the veteran was able to touch his toes, with 
some apprehension at the end of range of motion.  The 
impression was chronic musculoskeletal low back pain.  In 
August 2000, the veteran was awarded Social Security 
disability benefits based on various disabilities, including 
lumbar degenerative disc disease.

For the period from October 31, 1995, through April 9, 2001, 
the medical evidence fails to show the presence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, listing of the whole spine, positive Goldthwaite's 
sign, marked limitation of forward bending or abnormal 
mobility on forced motion.  The Board finds, therefore, that 
the criteria for a rating greater than 10 percent for 
lumbosacral strain under Diagnostic Code 5295 are not met.

In addition, the Board finds the veteran's limitation of 
motion did not more nearly approximate moderate than slight.  
The Board acknowledges that the veteran experienced chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experienced pain has been 
taken into consideration in reaching the decision to assign 
the current 10 percent evaluation.  Thus, any functional 
impairment due to pain is contemplated by the current 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5292.  The medical evidence of record, then, does not 
provide a basis for a rating greater than 10 percent under 
Diagnostic Code 5292.

Moreover, there is no persuasive evidence that shows that the 
veteran's service-connected lumbosacral spine disability was 
manifested by intervertebral disc syndrome with recurring 
attacks that more nearly approximates moderate than mild for 
the period at issue.  In February 1997, neurological 
examination was normal.  In June 1999, the veteran reported 
that he had tingling in his feet every two weeks.  Therefore, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5293. 

In short, even at its worst, the veteran's low back 
disability was not shown to warrant assignment of a rating 
greater than the currently assigned 10 percent for the period 
from October 31, 1995, through April 9, 2001, whether 
evaluated under the criteria of Diagnostic Code 5292, 5293, 
or 5295.  

For all the foregoing reasons, the Board must conclude that 
the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A §  5107(b); 
Gilbert, supra. 




ORDER

Service connection for bilateral CTS and bilateral hand 
disability is denied.

Service connection for bilateral knee disability is granted.  

Service connection for left shoulder disability is granted.  

Service connection for right shoulder disability is denied.

For the period from October 31, 1996, to April 9, 2001, a 
higher initial rating for low back disability is denied.


REMAND

In the May 2002 Remand, the RO was directed, in part, to 
obtain a VA medical opinions as to the etiology of any 
currently present left arm disability.  The RO was also 
directed to afford the veteran a VA examination to determine 
the nature and severity of his service-connected low back 
disability.  In accordance with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v Brown, 8 Vet. App. 202 (1995), the examiner was to 
determine the extent of any functional impairment due to 
weakened movement, excess fatigability, and incoordination 
attributable to the service-connected disability, and the 
extent of functional impairment during flare-ups and on 
repeated use.  Furthermore, the Board directed the RO to 
consider the former criteria, the criteria which effective 
September 23, 2002, and the criteria which became effective 
September 26, 2003, when evaluating the veteran's service-
connected low back disability.  This was not fully 
accomplished.  

Specifically, the Board notes that the veteran was afforded a 
VA joints examination in September 2004.  The examiner noted 
the veteran's complaints of mild, posterior tenderness and 
pain of the left triceps muscle.  The diagnosis was muscular 
strain.  The examiner did not provide the requested etiology 
opinion.

With regard to the issue of entitlement to an evaluation in 
excess of 40 percent for low back disability, beginning April 
10, 2001, the veteran underwent a VA examination in September 
2004; however, the examiner did not provide all of the 
required information.  The examiner did not indicate whether 
any incoordination was exhibited.  Furthermore, the examiner 
did not address the presence or absence of all symptoms that 
are part of the criteria for rating the veteran's service-
connected low back disability.  Specifically, the examination 
report does not indicate whether there was muscle spasm on 
extreme forward bending.  

Furthermore, the Board notes that the December 2004 
supplemental statement of the case does not include the 
recent revisions to the diagnostic criteria for evaluating 
diseases and injuries of the spine [effective September 23, 
2002, and September 26, 2003].  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Board regrets any further delay in this case.  
However, in view of the agency of original jurisdiction's 
failure to follow the directives in the August 2003 Remand, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.

With respect to the issue of entitlement to an earlier 
effective date for the award of a TDIU, the Board notes that 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  

Accordingly, the case is hereby REMANDED to the RO via the 
AMC in Washington, D.C., for the following actions:

1.  With respect to the issue of 
entitlement to an earlier effective date 
for the award of a TDIU, the RO or the 
AMC should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.

2.  With respect to the other matters on 
appeal, the RO or the AMC should request 
the veteran to submit any pertinent 
evidence in his possession.  In addition, 
he should be requested to provide or 
identify any medical records, not already 
of record, pertaining to post-service 
treatment or evaluation of his left arm 
disability and treatment or evaluation of 
his low back during the period beginning 
April 2001.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence. 

4.  Then, the RO or the AMC should 
arrange for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected low back 
disability.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending.

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present left 
arm disability.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently present left arm disability as 
to whether there is a 50 percent or 
better probability that the disorder is 
related to the veteran's military 
service?

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


